Citation Nr: 0614537	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to accrued benefits based upon a pending claim 
for service connection for asbestosis.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959, and had periods of active duty for training in the Air 
National Guard from July 1960 to December 1992.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that service connection for chronic 
obstructive pulmonary disease was denied in an unappealed 
rating decision of November 2002.  The veteran died less than 
a year later.  Consequently, the denial did not become final.  
Although the appellant is currently seeking appellate review 
with respect to the RO's denial of her claim for accrued 
benefits, it appears to the Board that her claim is limited 
to accrued benefits based upon a pending claim for service 
connection for asbestosis.  The Board will limit its 
consideration accordingly.

 
FINDINGS OF FACT

1.  The veteran died in March 2003; asbestosis contributed 
substantially to the cause of death.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability but a claim for service 
connection for asbestosis was pending.

3.  The evidence of record at the time of the veteran's death 
established that asbestos exposure in service contributed to 
the veteran's development of asbestosis.  



CONCLUSIONS OF LAW

1.  A disability incurred in active service contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2005).

2.  The appellant is entitled to accrued benefits based upon 
a pending claim for service connection for asbestosis.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
appellant's claims.  Therefore, no further development of the 
record is required with respect to the matters decided 
herein.  

Legal Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(a) (2005).  

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.  

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1),(4).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 


Analysis

The veteran's death certificate indicates that he died in 
March 2003.  The immediate causes of death were certified as 
respiratory failure, pneumothorax, and bullous emphysema.  
Asbestosis was certified as a significant contributory cause 
of death.

The veteran served in the Air Force as an aircraft mechanic.  
In support of a claim for service connection for asbestosis, 
the veteran provided a statement in February 2002 describing 
his history of asbestos exposure.  He stated that during his 
extended period of active duty, he worked as a mechanic on F-
86 and F-100 aircraft.  He indicated that the F-100 had 
asbestos in the aft section of the aircraft and the drag 
chute system.  He also indicated that during this period, he 
was assigned to hangars which underwent restoration.  He 
stated that he knew asbestos was in these hangars as well.  
He also noted that he worked as an aircraft mechanic, quality 
control inspector and avionics technician as a full-time 
employee of the Connecticut Air National Guard from 1960 to 
1992.

The Board notes that the history of in-service exposure to 
asbestos provided by the veteran for compensation purposes in 
February 2002 is consistent with history provided by the 
veteran for clinical purposes in April 1992 when he indicated 
that he was employed as an airplane mechanic for many years 
in the Air Control Unit in Connecticut and believed that he 
was exposed to asbestos in the service.

The Board notes that there is no evidence suggesting that the 
veteran was exposed to asbestos apart from that associated 
with his duties as an aircraft mechanic.  Although some of 
the veteran's asbestos exposure occurred in connection with 
his civilian duties with the Connecticut Air National Guard, 
there is no appropriate basis for disassociating his 
asbestosis from his asbestos exposure during active duty.  
Therefore, the Board concludes that service connection is 
warranted for the cause of the veteran's death.

Although the veteran's claim for service connection for 
asbestosis was denied in an unappealed rating decision of 
November 2002, the veteran died before the expiration of the 
appeal period.  As a result, the claim remained pending at 
the time of the veteran's death.  See 38 C.F.R. § 3.160.  As 
explained above, the Board has determined that the evidence 
of record at the time of the veteran's death established his 
entitlement to service connection for asbestosis.  The record 
also reflects that the appellant filed a timely claim for 
accrued benefits.  Accordingly, she is also entitled to 
accrued benefits based upon the pending claim for service 
connection for asbestosis.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to accrued benefits based upon a pending claim 
for service connection for asbestosis is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


